Perkins, J.
Suit upon a contract, a copy of which wag filed with the complaint. Answer in general denial. Trial by jury. Verdict and judgment for the plaintiffs.
On the trial the Court permitted a copy of the contract to be given in evidence, without the absence of the original being accounted for. The defendant exce'pted.
This was error; but it was not specifically assigned as ground for a new trial. ¥e perceive no other error.
Per Curiam.
The judgment is affirmed, with costs, and 1 per cent, damages.